Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 11/03/2021. In virtue of this communication, claims 1-8 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim in ADS filed on 11/03/2021 for the benefit of a continuation of 15/453,690 which claims for a prior-filed provisional application 62/459,839 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  there is a typographic error and thus, “second NSN” shall be read as “the second SNN”.  Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,197,222 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claim 1 includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claim 1. Accordingly, allowing the broader instant claim 1 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 1 as follows:
receiving, by a mobile network node (MNN) (MNN in lines 65-67 of col. 9 and lines 1-7 of col. 10), a multicast address over a wireless network, wherein the multicast address addresses a first stationary network nodes (SNN) (lines 8-11 of col. 10);
receiving, by the MNN, first downlink data from the first SNN at a first predetermined network address and a first time slot (lines 12-16 of col. 10); 
receiving, by the MNN, second downlink data from the second SNN at a second predetermined network address and a second time slot (lines 12-18 of col. 10); 
communicate, by the MNN, uplink data to the first SNN or second NSN using the received multicast address (lines 19-26 of col. 10).

6.1.	The fact that the instant dependent claims 2-8 are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. Pub. No.: US 2013/0121335 A1 in view of Thubert et al. Pub. No.: US 2016/0021017 A1, and Purohit Pub. No.: US 2016/0219415 A1. 

Claim 1
Hui discloses a method, comprising:
receiving, by a mobile network node (MNN) (MNN in fig. 11 as labelled for wirelessly connected device; let’s assume node 32 is a MNN), a multicast address over a wireless network (multicast message 1140 in fig. 11 in view fig. 3 and par. 0096), wherein the multicast address addresses a first stationary network nodes (SNN) (devices 11 or 12 or 13 or 21 or 32 or 33 or 34 in fig. 11 with wired connection are SNNs; see a list of multicast addresses in par. 0097); 

    PNG
    media_image1.png
    589
    771
    media_image1.png
    Greyscale

receiving, by the MNN, first downlink data (multicast message 1140 in fig. 11 is in down paths, i.e., downlink) from the first SNN (see flood in fig. 14; for instance, device 32 would receive multicast message 1140 from SNNs 11, 12 and 13 or 21 or 22; here in, the first SNN is 21 in fig. 11) at a first predetermined network address (see fig. 3 and par. 0048, DAG discover message is transmitted from the root device in par. 0048; a typical message has to include at least sender or origin and receiver or destination)  and a first time slot (see listening schedule fig. 7-10 in view of fig. 5; for instance, B3 in fig. 9A-B and see altogether in fig. 10 or B1 in fig. 8 or 920 in fig. 10); 



    PNG
    media_image2.png
    529
    739
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    511
    media_image3.png
    Greyscale

receiving, by the MNN, second downlink data (multicast message 1140 in fig. 11 is in down paths, i.e., downlink) from the second SNN ( at a second predetermined network address (see fig. 3 and par. 0048, DAG discover message is transmitted from the root device in par. 0048; a typical message has to include at least sender or origin and receiver or destination) and a second time slot (see 910 in fig. 10).
Although Hui does not explicitly show: “communicate, by the MNN, uplink data to the first SNN or second SNN using the received multicast address”, claim limitations are considered obvious by the following rationales.
To advance the prosecution, the claim limitations will be addressed in the rationales found in the two references and the motivation for combining will be provided later. Initially, Hui explains DAO message (par. 0047) for the upward routing (fig. 11-15). In particular, Thubert teaches assigning slots to parent node and its child node (fig. 8), and transmitting to parent node from the child nodes (fig. 13A-B).  Consider: fig. 9-10 of Thubert in which MNN is reasonably interpreted as node/device 32 that routes from child nodes 41 and 42 to SNN 22 or 23 (see fig. 10A). Herein, the combination of Hui in view of Thubert would have rendered the addressing claim limitations. However, applicant might argue the received multicast address. So, further evidence for routing uplink data with the corresponding addresses. In particular, Purohit teaches routing multicast packet (fig. 2) from a parent node or a child node (230 or 250 in fig. 2) and how the corresponding addresses are used as depicted in fig. 3A-B & 4. 
For the above reasons, claim limitations are considered obvious since kKnown work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
The motivation for combining Hui and Thubert could be seen in the following:
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dynamic multicast mode of Hui by providing distributed rescheduling of bounded flows in a time sensitive network as taught in Thubert. Such a modification would have scheduled time slots for a channel hopping to prevent transmission collisions in a wireless network so that the latency in the network is fixed or near-zero jitter as suggested in par. 0002-0003 & 0023 of Thubert.
The motivation for combining Hui in view Thubert and Purohit could be seen in the following:
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify scheduler for power-efficient time slotted protocol of Raghu in view of Thubert by providing multicast packet delivery as taught in Purohit to obtain the claimed invention as specified in the claim. Such a modification would have provided a wireless network multicast address to multicast packet delivery so that a packet could be effectively forwarded to enable eventual delivery of the packet to the destination nodes as suggested in par. 0006 of Purohit.

Claim 2
Hui, in view Thubert and Purohit, discloses the method of Claim 1, comprising: 
disabling, by the first SNN, forwarding of the uplink data received from the MNN if the uplink data has been forwarded by the second SNN (Hui, fig. 14; Thubert, fig. 9A-10; and Purohit, discard the packet in par. 0059 & 0061 in view of fig. 2; although the prior art does not explicitly teaches feature in claim 2, with the given teaching from Hui in view of Thubert and Purohit; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art because applying a known technique [i.e., discarding packet in fig. 2 of Purohit] to a known device [method, or product, as to a node in Hui and Thubert] ready for improvement to yield predictable results, see MPEP 2143, KSR Exemplar Rationale D).

Claim 3
Hui, in view Thubert and Purohit, discloses the method of claim 1, further wherein the first time slot and the second time slot are dedicated time slots of a network frame for communicating on the wireless network (B3 & B6 slots in fig. 8-10 in Hui; Thubert, time slot for parent schedule in timeslots A & E in fig. 8; accordingly, one of ordinary skill in the art would have rendered the claim obvious).

Claim 4
Hui, in view Thubert and Purohit, discloses the method of claim 1, further comprising adjusting, by the MNN, a time clock for the MNN based on a first time draft from the first SNN and a second time draft from the second SNN (Hui, fig. 11-14; time clock in par. 0063-0064 of Purohit; fixing or adjusting clocks drift in par. 0056 of Thubert; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 5
Hui, in view Thubert and Purohit, discloses the method of claim 1, wherein the MNN receives the first downlink data and the second downlink data over a time slotted channel hopping (TSCH) protocol over the wireless network (Thubert, TSCH in par. 0053-0055 & 0068; 0072-0073, and thus, it reads on the claim).

Claim 6
Hui, in view Thubert and Purohit, discloses the method of claim 1, further comprising:
assigning, by a coordinator node (Hui, root node in fig. 11; FAR-2 in fig. 7 of Thubert), the first predetermined network address and the first time slot to the first SNN (Hui, B3 & B6 in fig. 10; Thubert, parent node 32 and child nodes in fig. 13A-B; Purohit, fig. 2-3 for multicast address); and 
assigning, by the coordinator node, the second predetermined network address and the second time slot to the second SNN (Hui, B3 & B6 in fig. 10; Thubert, parent node 32 and child nodes in fig. 13A-B; new parents in par. 0075, and time slot newly allocated in par. 0082; a new node in par. 0085 and fig. 13 and see fig. 15 and par. 0096; as Thubert’s fig. 3 and in par. 0054 could assigning the node a rank value 323, an instance ID 324, a DODAG ID 325; Purohit, fig. 2-3 for multicast address;  accordingly, these above teaching render the claim limitation obvious as the prior art has structure and fundamental to perform the function should the claim condition “before” occur; see MPEP 2111.04, II Contingent Limitations; see MPEP 2143, KSR Exemplary Rationales F).


Claim 7
Hui, in view Thubert and Purohit, discloses the method of claim 6, wherein assigning, by the coordinator node, the first predetermined network address and the first time slot to the first SNN occurs before the MNN has joined the wireless network (Thubert, new parents in par. 0075, and time slot newly allocated in par. 0082; a new node in par. 0085 and fig. 13 and see fig. 15 and par. 0096; as Thubert’s fig. 3 and in par. 0054 could assigning the node a rank value 323, an instance ID 324, a DODAG ID 325; Purohit, fig. 2-3 for multicast address;  accordingly, these above teaching render the claim limitation obvious as the prior art has structure and fundamental to perform the function should the claim condition “before” occur; see MPEP 2111.04, II Contingent Limitations; see MPEP 2143, KSR Exemplary Rationales G).

Claim 8
Hui, in view Thubert and Purohit, discloses the method of claim 6, wherein assigning, by the coordinator node, the first predetermined network address and the first time slot to the first SNN occurs before the MNN has joined the wireless network occurs in response to the MNN joining the wireless network (Thubert, new parents in par. 0075, and time slot newly allocated in par. 0082; a new node in par. 0085 and fig. 13 and see fig. 15 and par. 0096; as Thubert’s fig. 3 and in par. 0054 could assigning the node a rank value 323, an instance ID 324, a DODAG ID 325; Purohit, multicast address in fig. 2-3; accordingly, these teaching render the claim limitation obvious as the prior art has structure and fundamental to perform the function should the claim condition “in response to joining” occur; see MPEP 2111.04, II Contingent Limitations; see MPEP 2143, KSR Exemplary Rationales F-G).

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643